Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 


Response to Arguments
Applicant’s arguments, see Remarks, filed 07/02/2021, with respect to newly amended claims 1-20 have been fully considered. 
Applicant filed a Terminal Disclaimer. The Double Patenting rejection is withdrawn.
Applicant’s amendment of the claims overcomes the 112(a) rejection. The rejection is withdrawn.
Applicant’s amendment of claim 1 overcomes the rejection under 112(b). The rejection is withdrawn.
Claims 1-20 are allowed after the Examiner’s Amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney Anderson on 10/12/2021.

The application has been amended as follows: 

In claim 2, Line 2, instead of “the voltage detector” it must be “the peak voltage detector”.
In claim 14, Lines 11 and 12, instead of “the voltage detector” there must be “the peak voltage detector”.





Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

                                                                                                                                                                                       
                                                                                                                                                                                                       /TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648